[Cite as State v. Ramsey, 2013-Ohio-2124.]




                           IN THE COURT OF APPEALS OF OHIO
                              SECOND APPELLATE DISTRICT
                                 MONTGOMERY COUNTY

 STATE OF OHIO

         Plaintiff-Appellee

 v.

 MATTHEW D. RAMSEY


         Defendant-Appellant


 Appellate Case No.       25264

 Trial Court Case No. 2012-CR-0105

 (Criminal Appeal from
 (Common Pleas Court)
                                              ...........

                                              OPINION

                                  Rendered on the 24th day of May, 2013.

                                              ...........

MATHIAS H. HECK, JR., by ANDREW T. FRENCH, Atty. Reg. #0069384, Assistant Prosecuting
Attorney, Montgomery County Prosecutor’s Office, Appellate Division, Montgomery County Courts
Building, P.O. Box 972, 301 West Third Street, Dayton, Ohio 45422
       Attorney for Plaintiff-Appellee

LORI R. CICERO, Atty. Reg. No. 0079508, 500 East Fifth Street, Dayton, Ohio 45402
      Attorney for Defendant-Appellant

                                              .............
                                                                                           2


WELBAUM, J.

        {¶ 1}     Defendant-Appellant, Matthew Ramsey, appeals from his conviction and

 sentence on three charges of Aggravated Robbery (deadly weapon); two charges of Robbery (use

 of force); Grand Theft (motor vehicle); Trespass in a Habitation (person present or likely to be

 present); and Assault (Police Officer). After pleading no contest to the charges, Ramsey was

 sentenced to a total term of imprisonment of twelve years.

        {¶ 2}     Ramsey contends that the trial court erred by refusing to rule on his motion for

 relief from prejudicial joinder of offenses. We conclude that the trial court did not err in

 refusing to rule on the motion after being notified that the parties wished to enter into a plea

 bargain. Ramsey was fully informed of his rights under Crim.R. 11(C)(2) after being told of the

 trial court’s refusal to rule on the motion, and chose to proceed with the no contest plea.

 Ramsey’s no contest plea was also knowingly, intelligently, and voluntarily made. Accordingly,

 the judgment of the trial court will be affirmed.



                                I. Facts and Course of Proceedings

        {¶ 3}     Ramsey was originally indicted on twelve counts, based on offenses that

 occurred on January 6, 7, and 9, 2012. In late February 2012, Ramsey filed a motion for relief

 from prejudicial joinder of offenses. Ramsey contended that separate indictments and separate

 trials were required because the alleged offenses occurred on three separate dates, with different

 individuals having been involved. Ramsey, therefore, asked the court to try Counts One through

 Three separately from Counts Four through Six, and to try Counts Seven through Twelve

 separately from the other six charges. The State opposed the motion, arguing that Ramsey’s
                                                                                                 3


charged offenses were part of a continuing course of conduct.

         {¶ 4}   In March 2012, Ramsey’s attorney also asked the trial court to order competency

and sanity evaluations, and the court agreed. After receiving the competency evaluations, the

trial court concluded that Ramsey was competent to stand trial. May 23, 2012 Competency

Hearing Transcript, p. 3.

         {¶ 5}   At the competency hearing, the State informed the judge that the parties had

been involved in plea negotiations. The State extended an offer for Ramsey to plead to Counts

One through Four and Six through Nine, and the State would then dismiss the following charges:

Count Five with its attached firearm specification; the firearm specification attached to Count

One; and Counts Ten through Twelve, which involved charges of spitting on police officers. In

addition, the State offered to agree to a sentencing range of twelve to fifteen years. The judge

advised Ramsey that he would be inclined to impose a sentence on the low end of the range

(twelve years), in view of Ramsey’s youth. Id. at p. 5.

         {¶ 6}   When the trial judge asked if any other issues remained, Ramsey’s counsel

noted that the motion to sever was still pending. The judge stated that he would rule on the

issue.    However, the judge also expressed a preliminary opinion that severance was not

warranted, due to the ongoing, continuous nature of the alleged conduct. Id. at pp. 7-9. Finally,

the judge set a trial date of June 25, 2012, and a final pretrial conference for June 6, 2012.

         {¶ 7}   On June 6, 2012, the parties appeared before the court for a final pretrial

conference, at around 10:00 a.m. At that time, the plea bargain was again outlined, and the court

again stated that it was willing to impose a twelve-year sentence. After this discussion, Ramsey

asked if he could plead no contest and have the trial court rule on the motion to sever. In
                                                                                          4


response, the trial judge said that he would not rule on the motion to sever if Ramsey were going

to enter a plea, because there would be no need to do so. Transcript of Final Pretrial Conference,

pp. 3-4.

       {¶ 8}     Defense counsel then stated that Ramsey would accept the plea agreement and

would plead no contest to the included charges. Id. at p. 4. The matter was subsequently

continued until the afternoon in order to accommodate defense counsel’s schedule. The parties

appeared again, at around 2:16 p.m., so that the court could take Ramsey’s no contest plea.

       {¶ 9}     At the plea hearing, the trial court once again outlined the plea bargain, which

contained the same terms that had been previously discussed. The only difference is that the

court now specifically stated that it would structure the sentence so that Ramsey would serve a

total term of imprisonment of twelve years. June 6, 2012 Transcript of Plea Hearing, pp. 6-7.

       {¶ 10}    After outlining the terms of the plea agreement, the court ascertained that

Ramsey was entering the plea voluntarily. Id. at pp. 9-10. The State discussed the various

charges to which Ramsey was pleading, and the court further verified that Ramsey was aware of

the following matters:    the charges; the potential punishment for each offense; Ramsey’s

ineligibility for community control sanctions; and the various post-release control requirements.

Id. at pp. 10-21. In addition, the trial court fully discussed the effect of Ramsey’s no-contest

plea and the rights that he would be surrendering. Id. at pp. 21-22.

       {¶ 11}    Ramsey then entered his no contest plea, and the trial court found him guilty.

Id. at pp. 22-24. The court set the matter down for a sentencing hearing on June 20, 2012. The

issue of the motion to sever was not mentioned during either the plea hearing or the sentencing

hearing.
                                                                                             5


       {¶ 12}    At the sentencing hearing, the court sentenced Ramsey to a total of twelve years

in prison, to payment of court costs, and to an order of restitution in the amount of $427.51.

Ramsey appeals from his conviction and sentence.



                                   II. Did the Trial Court Err in

                             Refusing to Rule on the Motion to Sever?

       {¶ 13}    Ramsey’s sole assignment of error states as follows:

                The Trial Court Erred by Refusing to Rule on Defendant-Appellant’s

       Motion for Relief from Prejudicial Joinder of Offenses.

       {¶ 14}    Under this assignment of error, Ramsey contends that the trial court is required

to rule on motions to sever prior to trial. Ramsey further contends that he could not knowingly,

intelligently, or voluntarily enter a plea without a ruling on the motion.

       {¶ 15}    In response, the State argues that Ramsey knew about the trial court’s refusal to

rule before he entered his no contest plea, and still chose to enter the plea. In addition, the State

maintains that Ramsey cannot show prejudice that resulted from the trial court’s decision,

because nothing in the record suggests that Ramsey would not have accepted the State’s offer if

the trial court had first ruled on the motion to sever. Likewise, nothing in the record suggests

that the State would have kept the offer open after the trial court issued a ruling.

       {¶ 16}    Crim.R. 8(A) permits joinder of offenses in the same indictment “in a separate

count for each offense if the offenses charged, whether felonies or misdemeanors or both, * * *

are based on two or more acts or transactions connected together or constituting parts of a

common scheme or plan, or are part of a course of criminal conduct.”
                                                                                             6


However, Crim.R. 14 provides that:

                If it appears that a defendant or the state is prejudiced by a joinder of

       offenses or of defendants in an indictment, information, or complaint, or by such

       joinder for trial together of indictments, informations or complaints, the court

       shall order an election or separate trial of counts, grant a severance of defendants,

       or provide such other relief as justice requires.

       {¶ 17}    “The law favors the joinder of defendants and the avoidance of multiple trials

because joinder conserves judicial and prosecutorial time, lessens the expenses of multiple trials,

diminishes the inconvenience to witnesses, and minimizes the possibility of incongruous results

from successive trials before different juries.”       State v. Payne, 10th Dist. Franklin Nos.

02AP-723 and 02AP-725, 2003-Ohio-4891, ¶ 27, citing State v. Thomas, 61 Ohio St.2d 223, 225,

400 N.E.2d 401 (1980). Although severing offenses might not cause inconsistent trial results,

since a defendant might be guilty of some offenses and not others, the remaining reasons favoring

joinder apply to joinder of offenses. In order “for an appellate court to reverse a trial court's

ruling denying a motion for severance, the defendant must demonstrate that the trial court abused

its discretion.” Id.

       {¶ 18}    As was noted, Ramsey filed a motion to sever the offenses, and the State

opposed the motion. The trial court had not yet ruled on the motion before Ramsey agreed to

plead no contest, and, in fact, indicated that ruling on the motion was not necessary at that point.

       {¶ 19}    Crim.R. 12(C) outlines several motions that must be filed by a defendant prior

to trial, including motions to sever, which are included under Crim.R. 12(C)(5). In addition,

Crim.R. 12(F) provides that “[a] motion made pursuant to divisions (C)(1) to (C)(5) of this rule
                                                                                             7


shall be determined before trial.”

       {¶ 20}    The fact that the trial court must determine the severance issue before trial is

irrelevant, because the case did not proceed to trial. If Ramsey had elected to reject the plea

agreement and proceed to trial, the court would have been required to dispose of the motion.

Instead, after learning of the trial court’s refusal, Ramsey chose to plead no contest to the charges

and to receive the benefit of the plea bargain.

       {¶ 21}    The only pertinent issue is whether Ramsey’s plea was made knowingly,

intelligently, and voluntarily. In this regard, the Supreme Court of Ohio has stressed that        “[a]

criminal defendant's choice to enter a plea of guilty or no contest is a serious decision.” State v.

Clark, 119 Ohio St.3d 239, 2008-Ohio-3748, 893 N.E.2d 462, ¶ 25. The court further noted that

“[t]he exchange of certainty for some of the most fundamental protections in the criminal justice

system will not be permitted unless the defendant is fully informed of the consequences of his or

her plea. Thus, unless a plea is knowingly, intelligently, and voluntarily made, it is invalid.”

(Citation omitted.) Id.

       {¶ 22}    Before a trial court can accept a plea of no-contest, the court must comply with

the requirements of Crim.R. 11(C)(2). Id. at ¶ 27. In Clark, the Supreme Court of Ohio

observed that under Crim.R. 11(C)(2):

                [T]he trial judge may not accept a plea of guilty or no contest without

       addressing the defendant personally and (1) “[d]etermining that the defendant is

       making the plea voluntarily, with understanding of the nature of the charges and of

       the maximum penalty involved, and, if applicable, that the defendant is not

       eligible for probation or for the imposition of community control sanctions at the
                                                                                             8


        sentencing hearing,” (2) informing the defendant of the effect of the specific plea

        and that the court may proceed with judgment and sentencing after accepting it,

        and ensuring that the defendant understands these facts, and (3) informing the

        defendant that entering a plea of guilty or no contest waives the constitutional

        rights to a jury trial, to confrontation, to compulsory process, and to the

        requirement of proof of guilt beyond a reasonable doubt and determining that the

        defendant understands that fact.      Clark at ¶ 27, citing Crim.R. 11(C)(2)(a)

        through (c).

        {¶ 23}    After reviewing the transcript of the plea hearing, we conclude that the trial

court fully complied with Crim.R. 11(C)(2), and that Ramsey’s plea was knowingly, intelligently,

and voluntarily made. Ramsey’s choice to plead no contest was made with full awareness that

the trial court had elected not to rule on the motion to sever, and with full knowledge of the

matters that must be explained under Crim.R. 11(C)(2).

        {¶ 24}    Accordingly, the trial court did not err in refusing to rule on the motion to sever

the offenses. Ramsey’s sole assignment of error is overruled.



                                          III. Conclusion

        {¶ 25}    Ramsey’s sole assignment of error having been overruled, the judgment of the

trial court is affirmed.




                                          .............
                                 9


DONOVAN and HALL, JJ., concur.




Copies mailed to:

Mathias H. Heck
Andrew T. French
Lori R. Cicero
Hon. Michael Tucker